Citation Nr: 1106780	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-27 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of expenses incurred for 
medical services provided at Palm Bay Community Hospital (PBCH) 
on December 26, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

According to the VAMC, the Veteran served on active duty from 
January 1968 to January 1974.

In February 2006, the VAMC denied payment or reimbursement of 
expenses incurred for private medical services provided on 
December 26 and 27, 2005.  The Veteran filed a notice of 
disagreement, and the VAMC furnished him a statement of the case 
(SOC) in April 2007.  38 C.F.R. §§ 19.26, 19.29, 20.200, 20.201 
(2006).

In November 2007, the VAMC determined that the Veteran had failed 
to file a timely substantive appeal with respect to the April 
2007 SOC.  Subsequently, however, the Veteran provided a copy of 
a VA Form 9 (Appeal to Board of Veterans' Appeals) he completed 
with respect to the issue of his entitlement to payment or 
reimbursement of expenses incurred for private medical services 
provided on December 26, 2005.  Although it is not entirely clear 
from the record, it appears that the VA Form 9 may have been 
completed as early as May 2007.  In any event, after receiving 
that document, the VAMC resumed its processing of the appeal, 
certified it, and transferred the record on appeal to the Board.  
Thus, it appears that the Board has jurisdiction to consider the 
appeal.  38 C.F.R. §§ 20.202, 20.302 (2006).  See also Percy v. 
Shinseki, 23 Vet. App. 37 (2009) (holding that the lack of a 
timely filed substantive appeal is not a bar to the Board's 
exercise of jurisdiction over a matter, and that an appeal to the 
Board need not be closed for failure to file a timely substantive 
appeal).


FINDINGS OF FACT

1.  On December 26, 2005, the Veteran received emergency medical 
services in PBCH's hospital emergency department.

2.  The Veteran's initial evaluation and treatment was for a 
condition of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to his life or health.

3.  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not have 
been considered reasonable by a prudent layperson.

4.  The claim for payment or reimbursement does not include a 
request for expenses related to medical care beyond the initial 
emergency evaluation and treatment.

5.  The Veteran received VA medical services during the 24-month 
period preceding the furnishing of the emergency treatment at 
PBCH.

6.  The Veteran is shown to be financially liable to the 
provider(s) of emergency treatment for the services he received 
at PBCH.

7.  The Veteran is not shown to have coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, for 
the emergency treatment.

8.  The condition for which the emergency treatment was furnished 
is not shown to have been caused by an accident or work-related 
injury.

9.  The Veteran does not have a total disability, permanent in 
nature, resulting from service-connected disability; the 
condition for which the emergency treatment was furnished is not 
service connected, has not been held to be aggravating a service-
connected disability, and is not shown to be a condition 
requiring care for purposes of participation in a VA 
rehabilitation program under 38 U.S.C.A. Chapter 31.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
incurred at PBCH on December 26, 2005 have been met.  38 U.S.C.A. 
§§ 1725, 1728 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.120, 
17.1001, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the law, VA may provide payment or reimbursement for the 
reasonable value of emergency treatment furnished to a veteran 
for non-service-connected conditions in a non-VA facility.  
38 U.S.C.A. § 1725 (West 2002 & Supp. 2010).  Such payment or 
reimbursement may be made if:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life 
or health (this standard would be met if there were 
an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including 
severe pain) that a prudent layperson who possesses 
an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
beforehand would not have been considered reasonable 
by a prudent layperson (as an example, these 
conditions would be met by evidence establishing that 
a veteran was brought to a hospital in an ambulance 
and the ambulance personnel determined that the 
nearest available appropriate level of care was at a 
non-VA medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of 
such a nature that the veteran could not have been 
safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA health 
care system and had received medical services under 
authority of 38 U.S.C. chapter 17 within the 24-month 
period preceding the furnishing of such emergency 
treatment;

(f) The veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a 
health-plan contract but payment is barred because of 
a failure by the veteran or provider to comply with 
the provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals 
of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident or 
work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a third 
party for payment of such treatment; and the veteran 
has no contractual or legal recourse against a third 
party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2010).

In the present case, the evidence of record shows that the 
Veteran, who had a history of hypertension, dyslipidemia, and 
diabetes mellitus, was seen at the VA Outpatient Clinic (VAOPC) 
in Viera, Florida on December 23, 2005, for complaints of 
intermittent chest pain.  He was advised to go to the nearest 
emergency room if the pain got worse.  He returned home.  
Approximately two days later, his chest pain became constant.  He 
began experiencing sweats and dyspnea on exertion.  In the early 
morning hours of December 26, 2005, at 6:05 a.m., he presented 
for evaluation at PBCH's emergency department.  On examination, 
his blood chemistry profile was essentially normal, and 
electrocardiogram revealed a sinus rhythm at 75 beats per minute 
with no ST-T wave changes and no Q-waves appreciated.  The 
clinical assessment was chest pain, rule out myocardial 
infarction; diabetes mellitus; and hypertension.

There is no real dispute here that the Veteran satisfies the 
requirements set out at 38 C.F.R. § 17.002(a) and (d)-(i), 
outlined above.  The evidence of record clearly shows that the 
Veteran received emergency services in PBCH's hospital emergency 
department.  His claim for payment or reimbursement does not 
include a request for expenses related to medical care beyond the 
initial emergency evaluation and treatment, and information from 
the VAMC indicates that he received VA medical services during 
the 24-month period preceding the treatment here at issue.  He is 
shown to be financially liable for the cost of the treatment in 
question, and there is nothing in the record to indicate that he 
has coverage under private medical insurance or a "health-plan 
contract," as that term is defined in 38 C.F.R. § 17.1001(a).  
Further, the condition for which the emergency treatment was 
furnished is not shown to have been caused by an "accident or 
work-related injury," and the record shows that he is not 
eligible for reimbursement under 38 U.S.C. § 1728 because he does 
not have a total disability, permanent in nature, resulting from 
service-connected disability, and because the condition for which 
the emergency treatment was furnished is not service connected; 
has not been held to be aggravating a service-connected 
disability; and is not shown to be a condition requiring care for 
purposes of participation in a VA rehabilitation program under 
38 U.S.C.A. Chapter 31.  See 38 C.F.R. § 17.120(a) (2010).

The real question here is whether the Veteran's treatment at PBCH 
was emergent, and whether a VA or other Federal facility/provider 
was feasibly available to provide the treatment.  The VAMC has 
determined that the Veteran is ineligible for payment or 
reimbursement on these two grounds.  The Board disagrees.

As noted previously, the law does not require that a veteran's 
treatment actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be demonstrated 
that the initial evaluation and treatment was for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention would 
have been hazardous to life or health.  The implementing 
regulation specifically provides that this standard is considered 
to be met under circumstances where a condition manifests itself 
by acute symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health of 
the individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or part.

Here, the Board finds that this standard has been met.  As noted 
above, the Veteran has a known history of hypertension, 
dyslipidemia, and diabetes mellitus.  When he was seen for 
symptoms of chest pain at the VAOPC on December 23, 2005, he was 
advised to go to the nearest emergency room if his symptoms got 
worse.  Approximately two days later, his symptoms did worsen, to 
include constant chest pain, sweats, and dyspnea on exertion.  
Under the circumstances, given his medical history, it was 
reasonable for the Veteran to believe that he needed immediate 
medical attention on the morning of December 26, 2005.  Thus, the 
Board finds that the requirements of 38 C.F.R. § 17.002(b) have 
been met.  Further, given the apparent emergent nature of the 
Veteran's condition, and the fact that he was at home in Palm 
Bay, Florida-many miles away from the nearest VA facility with 
emergent medical services-when he experienced increased 
symptoms, the Board is satisfied that the requirements of 
38 C.F.R. § 17.002(c) have been met as well.  The appeal is 
granted.


ORDER

The claim for payment or reimbursement of expenses incurred for 
medical services provided at PBCH on December 26, 2005, is 
granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


